93 Mich. App. 231 (1979)
285 N.W.2d 806
PEARSALL
v.
WILLIAMS
Docket Nos. 78-3279, 78-3280.
Michigan Court of Appeals.
Decided October 16, 1979.
Sommers, Schwartz, Silver & Schwartz, P.C., for plaintiffs.
Plunkett, Cooney, Rutt, Watters, Stanczyk & Pedersen (by John P. Jacobs and J.P. O'Leary), for Lapeer County General Hospital.
Before: BASHARA, P.J., and V.J. BRENNAN and J.C. DANER,[*] JJ.
V.J. BRENNAN, J.
Kimberly A. Pearsall, daughter of Nancy and Clyde Pearsall, was delivered at Lapeer County General Hospital on February 10, 1972. Plaintiffs allege that Kimberly sustained serious brain damage resulting from an insufficient supply of oxygen during delivery, attributable to the negligence of the individual defendants and defendant hospital's employees. Plaintiffs brought these actions on behalf of themselves and Kimberly to recover damages.
The lower court granted accelerated judgment to defendant Lapeer County General Hospital on the basis of defendant's assertion of the defense of governmental immunity. Plaintiffs' brief on appeal, filed October 7, 1978, sought to overcome the *233 defense of governmental immunity by arguing that the operation of Lapeer County General Hospital was a proprietary rather than a governmental function. The hospital responded by filing a motion to affirm on the strength of this Court's consistent holdings that the doctrine of governmental immunity protects a government operated hospital from tort liability for medical malpractice. Defendant's motion to affirm was denied on February 14, 1979, and defendant was invited to brief and discuss the application of the Supreme Court decision in Parker v Highland Park, 404 Mich. 183; 273 NW2d 413 (1978), to the present case.
As to defendant's contention that Parker does not divest every community hospital "no matter what the facts" from governmental immunity protection, we agree that the opinions of Justice FITZGERALD and Justice MOODY do not forbid a case-by-case approach. Circumstances may arise or certain programs may be undertaken by a hospital to which governmental immunity may apply. See Perry v Kalamazoo State Hospital, 404 Mich. 205; 273 NW2d 421 (1978).
However, the form in which the separate opinions comprising the majority address the question leaves no doubt that the function involved in this case is not protected by governmental immunity.
"We granted leave to consider whether the day-to-day operation of a hospital is a `governmental function' as that phrase is used in the statute. [MCL 691.1407; MSA 3.996(107)]." 404 Mich. at 190 (FITZGERALD, J., emphasis added.)
"The question of law on this appeal is whether the activities conducted by a municipally owned general hospital providing the public medical service for a fee constitute a governmental function within the meaning of MCL 691.1407; MSA 3.996(107)." 404 Mich. at 196. (MOODY, J., emphasis added.)
*234 Defendant next asserts that Parker was based upon the reasoning that a government-operated hospital should not enjoy governmental immunity because it competes with private enterprise in the operation of a business, and since Lapeer County General Hospital is the only hospital in Lapeer County, Parker does not apply. We disagree.
Both the opinions of Justice FITZGERALD and Justice MOODY note that the government-operated hospitals coexist and compete with private hospitals in providing health care, but neither opinion identifies the existence of actual competition as a crucial fact in the analysis. Parker simply concludes that the operation of a community general hospital is not a "governmental function" under the criterion set forth, since the task could hypothetically be undertaken just as well by private enterprise. Whether private enterprise has actually entered a particular field is irrelevant.
Finally, defendant argues that the Parker decision failed to take into account the Headlee tax limitation amendment to the Michigan Constitution which prohibits units of local government from levying new taxes or increasing the rate of existing taxes without prior voter approval. It is defendant's position that the tax amendment creates secondary governmental immunity because the only way for a tort judgment against the county to be enforced is by way of an additional tax assessment which was prohibited by Headlee. We find defendant's contention without merit.
Section 31 of the Headlee amendment, Const 1963, art 9, § 31, provides:
"Units of Local Government are hereby prohibited from levying any tax not authorized by law or charter when this section is ratified or from increasing the rate of an existing tax above that rate authorized by law or *235 charter when this section is ratified, without the approval of a majority of the qualified electors of that unit of Local Government voting thereon."
It is readily apparent that the amendment does not address itself to the question of governmental immunity. The courts, if at all possible, should avoid a construction of the amendment which would prevent or obstruct the satisfaction of lawful judgments. See Morley Brothers v Carrollton Twp Supervisor, 312 Mich. 607; 20 NW2d 743 (1945).
The accelerated judgment entered in favor of defendant Lapeer County General Hospital is vacated.
Reversed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.